RICH, Judge.
This appeal is from the decision of the Patent Office Trademark Trial and Appeal Board, 180 USPQ 147 (1973), sustaining the opposition by appellee, registrant of MACK for motor trucks and related goods since 1921, to the registration of appellant’s mark MITEY MAC for front-end loaders, first use of which was in 1970. Familiarity with the board’s opinion is assumed. We affirm.
We find no error in the board’s findings of fact or in its conclusion that concurrent use of the marks on the goods of the parties is likely to cause confusion or mistake, or to deceive. We add in support of the board decision only that the commercial impression intended by the user of a mark is entitled to very little consideration in resolving the issue of likelihood of confusion, etc., where, as the board here found, the actual impression created by the mark is different from the impression allegedly intended by the user; and that the high cost of the goods does not necessarily decrease the likelihood of confusion where the confusion found to be likely is not as to the products but as to their source. Contour Chair-Lounge Co. v. Englander Co., 324 F.2d 186, 51 CCPA 833 (1963). Here the goods of the parties are such as might reasonably be expected to emanate from the same source.
The decision of the board is affirmed.
Affirmed.